     Case 1:19-cv-00855-RB-JHR Document 1 Filed 09/16/19 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

ANA LOPEZ, as the Personal Representative
of the Estate of Luis Lopez, Deceased,

       Plaintiff,

v.                                                   Case No.: 1:19-CV-00855

THE CITY OF BELEN, SCOTT CONNER,
and LEONA VIGIL, in their
individual and official capacities,

       Defendants.

                                NOTICE OF REMOVAL

       COMES NOW Defendants the City of Belen, Scott Conner and Leona Vigil

(“Defendants”), and pursuant to 28 U.S.C. § 1446(a), gives Notice of Removal to this Court

of the above-captioned action pending in the Thirteenth Judicial District for the State of

New Mexico, Valencia County as Cause No. D-1314-CV-2019-00974. In support thereof,

Defendants states as follows:

       1.      This action was commenced by the filing of Plaintiff’s Complaint for

Violations of First Amendment Free-Speech and Associational Rights Under 42 U.S.C. §

1983 on August 9, 2019. Defendants were served with Plaintiff’s Complaint on August

16, 2019.

       2.      The remaining process, pleadings and orders served upon the Defendant in

this matter are attached hereto as Exhibit A and consist of:

       a. Plaintiff’s Complaint for Violations of First Amendment Free Speech and

            Associational Rights Under 42 U.S.C. § 1983 filed on August 9, 2019.
    Case 1:19-cv-00855-RB-JHR Document 1 Filed 09/16/19 Page 2 of 3



        b. Summons Return (City of Belen served August 16, 2019) filed on August 21,

             2019.

        c. Summons Return (Leona Vigil served August 16, 2019) filed on August 21,

             2019.

        d. Summons Return (Scott Conner served August 16, 2019) filed on August 21.

             2019.

        3.      The Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b), as

it is filed within thirty (30) days of service of Plaintiff’s Complaint.

        4.      A Civil Cover Sheet is attached as Exhibit B.

        5.      Pursuant to 28 U.S.C. § 1446(d), Defendant is serving this Notice of

Removal to counsel for Plaintiff and filing it with the Clerk of the Thirteenth Judicial

District Court, Valencia County, New Mexico with a Notice of Filing of Notice of

Removal.

                                                      Respectfully submitted,
                                                      MILLER STRATVERT P.A.

                                                      By /s/Paula G. Maynes
                                                      Paula G. Maynes
                                                      Attorneys for Defendant
                                                      P.O. Box 1986
                                                      Santa Fe, New Mexico 87501
                                                      Telephone: (505) 989-9614
                                                      Facsimile: (505) 989-9857




                                               2
      Case 1:19-cv-00855-RB-JHR Document 1 Filed 09/16/19 Page 3 of 3




                                       CERTIFICATE OF SERVICE
        I hereby certify that I caused a true and correct copy of the foregoing to be served
on the following parties or counsel of record this 16th day of September, 2019, via United
States first class mail, postage prepaid:

Attorney for Plaintiff
Shane C. Youtz
Stephen Curtice
James A. Montalbano
Youtz & Valdez, P.C.
900 Gold Avenue SW
Albuquerque, NM 87102
(505) 244-1200


 /s/ Paula G. Maynes
Paula G. Maynes
\\abq-tamarack\prodata\006352-049606\pleadings_federal\3485913.docx




                                                             3
